a negligence action to recover damages for personal injuries, etc., pending in the Civil Court of the City of New York, Queens County, plaintiffs appeal from an order of the Supreme Court, Queens County, dated January 5, 1976, which denied plaintiffs’ motion to (1) remove the action to the Supreme Court, Queens County, and (2) increase the ad damnum clause of the complaint with respect to the first cause of action set forth therein from $10,000 to $50,000. Order reversed, without costs or disbursements, and motion granted. In our opinion, plaintiff established prima facie that her injuries are now known to be more serious than was believed at the time of the joinder of issue. Under the present circumstances, the monetary jurisdiction of the Civil Court of the City of New York may preclude an adequate recovery by plaintiff in that court. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.